Citation Nr: 0631247	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran served on a period of active duty from August 
1974 to August 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran does not have a current hearing loss 
disability.

2.  Tinnitus is first shown many years after the veteran's 
separation from active service, and is not related to events, 
disease, or injury during military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  A letters 
dated in February 2004 from VA met the four notice 
requirements specified in Pelegrini.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA provided notice to the veteran after the RO adjudicated 
her service connection claims.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice was 
harmless error.  The content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thereafter, the veteran's claim was 
readjudicated in a September 2004 supplemental statement of 
the case (SSOC).  The veteran has been provided every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Moreover, the veteran has not shown or alleged 
any prejudice in the content of the notice concerning these 
issues.

The veteran has not been notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Board concludes 
that the preponderance of the evidence is against the claims 
for entitlement to service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  The Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, private treatment 
records, and VA outpatient treatment records have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran 
failed to report to the VA audio examination scheduled to 
evaluate her claimed hearing loss and tinnitus disabilities 
in 2004.  Therefore, her claimed disabilities are rated on 
the basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claims.  38 C.F.R. 
§ 3.159(d) (2006).


The Merits of the Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
  
Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran contends that service connection is 
warranted for her claimed disabilities of bilateral hearing 
loss and tinnitus, as she sustained hearing loss and tinnitus 
due to an ear infection and ruptured eardrum while in active 
military service.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied. 

Service medical records dated in January 1977 showed that the 
veteran had a severe earache as well as a right ruptured 
tympanic membrane and listed an assessment of right otitis 
media and externa.  However, the veteran's service medical 
records, including the March 1977 service separation 
examination, do not show that she had any treatment or 
diagnosis for bilateral hearing loss or tinnitus during 
active service.  

Private treatment records dated in 1986 noted findings of 
ringing in the right ear, draining ears, and decreased 
hearing.  An August 1986 private treatment record showed that 
the veteran had a perforation of the right eardrum with 
recurrent otitis media and had a right tympanoplasty 
procedure.  A December 1987 reserve service examination 
report was void of any findings or diagnoses of bilateral 
hearing loss or tinnitus.  An October 2001 VA audiology 
consultation note indicated that the veteran had bilateral 
mild low frequency sensorineural hearing loss from 250 hertz 
to 500 hertz.  

Competent medical evidence of record, including a June 1986 
private audiometric records as well as the October 2001 VA 
audiology consult note, contained no objective audiology 
findings that met the criteria under 38 C.F.R. § 3.385 to 
constitute a hearing loss disability for VA purposes.  
Medical findings of tinnitus or ringing in the right ear were 
noted years after separation from active service.  Further, 
none of the competent medical evidence of record showed that 
the veteran's claimed hearing loss and tinnitus disabilities 
were etiologically related to disease, injury, or events 
during her period of active service.  Consequently, 
entitlement to service connection for bilateral hearing loss 
and tinnitus is not warranted.

The Board has considered the veteran's written statements 
submitted in support of her contentions that she has the 
claimed disabilities as a result of her active military 
service.  The veteran's statements do not constitute 
competent evidence of a diagnosis of either of the claimed 
disabilities, nor do they establish a nexus between the 
claimed disabilities and her military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

The preponderance of the evidence is against each one of the 
veteran's claims for entitlement to service connection.  
Consequently, evidence is insufficient to support a grant of 
service connection for the claimed disabilities of bilateral 
hearing loss and tinnitus.  As the preponderance of the 
evidence is against the service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


